NUMBER 13-11-00141-CV

                       COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

                CORPUS CHRISTI - EDINBURG


TRACTOR SUPPLY CO. OF TEXAS, LP
D/B/A TRACTOR SUPPLY COMPANY #1104,
TRACTOR SUPPLY COMPANY #1104,
TRACTOR SUPPLY COMPANY,
AND VICTOR FONSECA                                              Appellants,

                                    v.

YOLANDA RODRIGUEZ, AS REPRESENTATIVE
OF THE ESTATE OF EDUARDO SONEN,                                   Appellee.


                 On appeal from the 93rd District Court
                      of Hidalgo County, Texas.



                    MEMORANDUM OPINION
               Before Justices Garza, Vela, and Perkes
                  Memorandum Opinion Per Curiam

    Appellants, Tractor Supply Co. of Texas, LP d/b/a Tractor Supply Company
#1104, Tractor Supply Company, and Victor Fonseca, filed a notice of appeal in this

cause on March 15, 2011. The parties to this appeal have now filed an “Agreed Motion

to Dismiss in Aid of Settlement.” According to this motion, the parties have fully and

finally compromised and settled all matters of fact and things in controversy between

them. Accordingly, the parties request that we dismiss this appeal with prejudice.

       The Court, having examined and fully considered the agreed motion to dismiss, is

of the opinion that the motion should be granted. Accordingly, we GRANT the motion to

dismiss and DISMISS this appeal with prejudice. Costs will be taxed against appellants.

See TEX. R. APP. P. 42.1(d) ("Absent agreement of the parties, the court will tax costs

against the appellant."). Having dismissed the appeal at the parties’ request, no motion

for rehearing will be entertained, and our mandate will issue forthwith.

       It is so ORDERED.

                                                        PER CURIAM


Delivered and filed
the 4th day of May, 2011.




                                             2